IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                        _____________________

                             No. 98-31073
                        _____________________


ANGELA SCRIBER LEE,

                                Plaintiff-Appellant,

          v.

WILLIAM DAVID THOMPSON,

                                Defendant-Appellee.

_________________________________________________________________

           Appeal from the United States District Court
               for the Western District of Louisiana
                            (97-CV-177)
_________________________________________________________________

                          September 28, 1999

Before KING, Chief Judge, STEWART, Circuit Judge, and ROSENTHAL,
District Judge*.

PER CURIAM:**

     Plaintiff-appellant Angela Scriber Lee appeals from the

judgment of the district court, by which the district court

granted defendant-appellee William David Thompson’s motion for

judgment as a matter of law pursuant to Federal Rule of Civil

Procedure 50(a) and dismissed plaintiff-appellant’s § 1983 action


     *
        District Judge of the Southern District of Texas, sitting
by designation.
     **
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
on the ground that defendant-appellee is entitled to qualified

immunity.   We affirm.

                 I.    FACTUAL AND PROCEDURAL HISTORY

     Plaintiff-appellant Angela Scriber Lee filed suit pursuant

to 42 U.S.C. § 1983 against defendant-appellee William David

Thompson on January 27, 1997, alleging that Thompson “under color

of state law in his capacity as coroner of Richland Parish,”

deprived her of her “fourteenth amendment right to liberty[,]

without due process, by issuing a commitment order resulting in

her incarceration in a mental hospital.”     Thompson filed two

summary judgment motions contending that he was entitled to

qualified immunity.     The district court denied both motions on

the ground that genuine issues of material fact concerning

whether Thompson’s actions were objectively reasonable precluded

summary judgment.

     A jury trial began on August 31, 1998.     Two witnesses

testified during Lee’s case-in-chief, Thompson and Lee.

According to Thompson’s testimony, Thompson was the coroner for

Richland Parish, Louisiana in January 1996.     He was also the

medical director of the Rayville Guest House, a private nursing

home located in Rayville, Louisiana at which Lee was employed as

a social worker.      On the morning of January 29, 1996, Tammy Greer

and Greg Lee (Greg) contacted Thompson regarding Lee.     Greer and

Greg are siblings, and Greg was Lee’s husband at the time.      Greer

and Greg informed Thompson that Lee had been acting irrationally

of late.    They described an incident that had occurred two days


                                    2
earlier in which Lee locked herself in a room with the couple’s

two minor children.   The room contained a gun and, according to

Greg, Lee placed the gun to his head when he entered the room.

Greer told Thompson that Lee had been extremely depressed and had

suffered from mood swings.   Greer also related an incident that

occurred in October 1995 in which Lee had stated that she was

depressed and suicidal.   Thompson testified that Greer called him

several times that day and that Greer was “pushing” for the

hospitalization of Lee.   He considered Greer to be an “aggressive

individual” who was protective of her brother, but he testified

that he considered Greer’s information to be reliable because he

had no reason to believe she was anything other than a concerned

family member.

     Following these conversations with Greer and Greg, Thompson

contacted Lee at her job and made an appointment for Lee to visit

him in his office that afternoon.    During the interview, Lee

agreed that she was depressed, that she was suffering from mood

swings, and that her anti-depressant medication was not working.

According to Thompson, Lee also admitted to hostility toward her

husband and her older child, but denied pulling a gun on her

husband and denied stating that she was going to kill herself.

Thompson could not remember whether Lee told him that Greg had

been physically abusive toward her, but he admitted that it was

possible and that it would have been relevant to his

determination.   Thompson stated that Lee also informed him that




                                 3
she had an appointment on the following day with a psychiatrist,

and that he tried, but was unable, to reach the psychiatrist.

     According to Thompson, whenever he concluded that a patient

met the criteria for involuntary commitment, he tried to convince

the patient to choose voluntary commitment instead because

treatment generally worked better in that situation.   He informed

Lee that she could either commit herself voluntarily or that he

could have her committed involuntarily through the issuance of a

coroner’s emergency certificate (CEC).   Thompson testified that

he considered Lee’s situation to be an emergency, but did not

feel that it was necessary to call the sheriff’s department to

take Lee to the hospital.   He further testified that although he

knew she was planning to pick up her children from the babysitter

after the meeting, he allowed her to go because he felt she was

compliant and understood her need for hospitalization.   Thompson

stated that he felt that it was in Lee’s best interest to be able

to say goodbye to her children and to enter the hospital

voluntarily.

     According to Thompson, prior to these events, he knew Greer

and Lee only in passing, and had never had any prior contact with

Greg.   He further testified that he had no knowledge of marital

problems between Greg and Lee other than the problems related to

him during his January 29, 1996 conversations with Greer, Greg,

and Lee.

     After the meeting with Lee, Thompson filled out a CEC that

included the following description of Lee:   “Twenty-four year old


                                 4
white female, [de]lusional, suicidal, possibly homicidal.   Pulled

unloaded gun on husband.”    According to Thompson, he

characterized Lee as delusional because she believed that Greg

and Greer were out to get her, and because she expressed anger

with her mother, with her in-laws, and with Thompson himself.

Thompson stated that he filled out the CEC because he had

“objective evidence of a young lady who was potentially dangerous

to herself and others.”

     Thompson testified that he did not tell Lee that he had

executed the CEC, and that he gave the CEC to Greg with

instructions to use it only if Lee refused to commit herself

voluntarily.   He stated that the CEC was never used because Lee

voluntarily committed herself, and that the CEC did not appear in

any of Lee’s hospital medical records.   According to Thompson, he

never told anyone at the hospital about his findings with regard

to Lee.   He testified that he became aware that Greg had used the

CEC in filing for an award of custody of the Lees’ children in a

divorce proceeding, but that he had no knowledge of any divorce

proceeding at the time he filled out the CEC.

     Lee then took the stand.   According to her testimony, at her

meeting with Thompson, she denied Greer’s and Greg’s allegations

concerning her mental state, her use of a gun on January 27,

1996, and her suicidal tendencies.   In her version of the January

27, 1996 incident, she went apartment hunting with her children

in the morning because she was planning to move out, a fact which

Greg knew.   She testified that when she asked Greg for deposit


                                 5
money, he began hitting and choking her in front of their

daughter.   Lee stated that she then took the children into the

bedroom and locked the door to keep Greg away from them.    Greer

arrived thirty minutes later, at which point Lee told Greer to go

home because the fight was none of her business.   According to

Lee, although Greg kept guns in the bedroom closet, she did not

pull out a gun and did not threaten her husband or herself.     Lee

testified that she told Thompson that she and Greg were planning

to divorce because of Greg’s abuse in front of the children.

     During her testimony, Lee admitted to having emotional

problems, but contended that she had sought help for those

problems by seeing a counselor after the birth of her younger

child.   She admitted to telling Thompson about the earlier

counseling she had received and about her appointment with a

psychiatrist for the day after the meeting with Thompson.     She

testified that she had informed Thompson that she was

experiencing some mood swings and depression and that her anti-

depressant medication was not working.   She further testified

that she had told Thompson that she believed that Greg and Greer

were “pulling a stunt” and had contacted Thompson because Lee

intended to file for divorce.   Lee denied having “angry

outbursts” at her older child, but admitted to “fussing” at her

too much.

     According to Lee, she did not go to the hospital

voluntarily.   She testified that she asked Thompson if she had a

choice and he replied that she really did not.   Lee stated that


                                 6
when she left Thompson’s office, Greer was waiting for her and

followed her home.   Once home, Lee refused to go to the hospital.

According to Lee, Greg and Greer called Thompson and forced her

to speak with him.   She testified that Thompson told her that she

had to go to the hospital.   She further testified that upon

arriving at the hospital, she told the employees that she did not

want to be there and that she would not be there if “he hadn’t

done this.”   She stated that she signed the voluntary commitment

form because she had been threatened with involuntary commitment

if she did not do so.   She pointed out that she also signed a

request for release, which would have entitled her to go free

after seventy-two hours, and contended that she rescinded that

request only after she learned that Greg had filed for divorce

two days after her admittance to the hospital.     According to Lee,

her doctor told her that it was not in her best interest to leave

immediately in light of the divorce filing and the possible

ramifications on her custody case.     She acknowledged that her

hospital input papers did not mention any threats or coercion,

but stated that she “wouldn’t expect them to.”

     Lee left the hospital one week later, but was not allowed to

see her children for nineteen days.     She admitted that after her

release, she continued outpatient therapy with the hospital, but

contended that she did so after being instructed to by a court.

She testified that she was presently off her medication and was

almost functioning normally again, but stated that the whole

situation had been very painful.


                                   7
     At the close of Lee’s case-in-chief, Thompson moved for

judgment as a matter of law pursuant to Federal Rule of Civil

Procedure 50(a).   The district court granted the motion and

dismissed Lee’s case with prejudice.    In ruling on the motion,

the district court stated,

     In this case this court has twice denied defendant’s motion
     for summary judgment on the ground of qualified immunity
     because . . . at the stage of the proceeding when those
     motions were filed the court perceived the existence of
     genuine disputes as to the underlying historical facts of
     the case. Specifically the parties presented conflicting
     evidence as to the communications between the plaintiff and
     the defendant during the defendant’s January 29, 1996[]
     interview with the plaintiff. And the court was uncertain
     as to the nature of the relationship, if any, . . . between
     the defendant and Greg Lee, the plaintiff’s former husband,
     and Tammy Greer, the plaintiff’s sister-in-law. After
     hearing the plaintiff’s evidence which consisted of both her
     testimony and the testimony of the defendant, the court
     finds there is no dispute as to any material underlying
     historical fact that g[a]ve rise to the defendant’s decision
     to sign the coroner’s emergency certificate on January 29,
     1996.

The district court then held that Thompson was entitled to

qualified immunity because his actions were objectively

reasonable in light of the information he had about Lee at the

time he made the decision to fill out the CEC, even if some of

the information he relied upon ultimately turned out to be

incorrect.   The district court entered final judgment in

Thompson’s favor on September 2, 1998.    Lee timely appeals.

                      II.    STANDARD OF REVIEW

     We review de novo the district court’s grant of judgment as

a matter of law pursuant to Federal Rule of Civil Procedure 50(a)

and apply the same standards as the district court.    See

Resolution Trust Corp. v. Cramer, 6 F.3d 1102, 1109 (5th Cir.

                                   8
1993).    We must consider the evidence in the light most favorable

to the non-moving party and draw all reasonable inferences in

that party’s favor.    See id.    “If the facts and inferences point

so strongly and overwhelmingly in favor of the moving party that

the reviewing court believes that reasonable jurors could not

have arrived at a contrary verdict, then we will conclude that

the motion should have been granted.”     Id.; see Boeing Co. v.

Shipman, 411 F.2d 365, 374 (5th Cir. 1969) (en banc).

                            III. DISCUSSION

     Thompson is entitled to qualified immunity “‘unless it is

shown that, at the time of the incident, he violated a clearly

established constitutional right.’”     Mangieri v. Clifton, 29 F.3d
1012, 1015 (5th Cir. 1994) (quoting Spann v. Rainey, 987 F.2d
1110, 1114 (5th Cir. 1993)); see Siegert v. Gilley, 500 U.S. 226,

231 (1991).   Determining entitlement to qualified immunity is a

two-step inquiry.   First, we “must determine whether plaintiff

has alleged a violation of a clearly established right.”

Fontenot v. Cormier, 56 F.3d 669, 673 (5th Cir. 1995); see

Mangieri, 29 F.3d at 1016 (stating that a court must “consider

whether the asserted constitutional injury involved a clearly

established right at the time of the unfortunate event.”)

(internal quotation marks omitted).    The contours of the right

allegedly violated “must be sufficiently clear that a reasonable

official would understand that what he is doing violates that

right.”   Meadowbriar Home for Children, Inc. v. Gunn, 81 F.3d
521, 530 (5th Cir. 1996).    It is clear that Lee has alleged the


                                   9
violation of a clearly established right—namely, the right not to

be deprived of her liberty without due process protection.     None

of the parties disputes that the first step of our inquiry is

met.

       Second, we must consider whether Thompson’s actions were

objectively reasonable.    See Mangieri, 29 F.3d at 1016; Spann,
987 F.2d at 1114. “Objective reasonableness is assessed in light

of legal rules clearly established at the time of the incident.”

Mangieri, 29 F.3d at 1016; see Spann, 987 F.2d at 1114.

Louisiana law provides that,

       Any physician or psychologist may execute an emergency
       certificate only after an actual examination of a person
       alleged to be mentally ill . . . who is determined to be in
       need of immediate care and treatment in a treatment facility
       because the examining physician or psychologist determines
       the person to be dangerous to self or others or to be
       gravely disabled.

LA. REV. STAT. ANN. 28:53(B)(1).

       The district court found that the undisputed evidence

presented during Lee’s case-in-chief demonstrated that Thompson’s

decision to execute a CEC was objectively reasonable, and that no

disputed issues of fact precluded this conclusion.    According to

the district court, the testimony established that, at the time

Thompson made the decision to cause Lee’s commitment, he was

presented with information that Lee had locked herself into a

bedroom with her children and a gun, had pointed the gun at her

husband, and had previously considered suicide.    Thompson also

interviewed Lee, who admitted to depression, mood swings, and

uncontrollable anger.    In light of the information confronting


                                   10
Thompson, the district court found that it was objectively

reasonable for Thompson to sign the CEC, even if the information

upon which he based his decision turned out to be inaccurate.

     We agree with this conclusion, and therefore find that the

district court did not err in granting Thompson’s motion for

judgment as a matter of law.   As the district court noted, there

is no evidence that Thompson ever had any extended contact with

Greg or Greer prior to January 29, 1996, and thus there is no

evidence that Thompson had a reason to be biased in their favor

or to believe their version of events over Lee’s.   Thompson was

presented with serious allegations concerning Lee’s

behavior—namely, that she had threatened her husband with a gun

in front of their children and that she had contemplated suicide.

Thus, Thompson was faced with evidence that Lee was potentially

dangerous to herself and to others.   Louisiana law permits a

physician to issue a CEC if, after interviewing the patient, the

physician finds her to be “dangerous to self or others.”     Id.

Although Lee denied handling the gun and denied being suicidal,

she did admit that she was depressed, that she was suffering from

mood swings, that her current anti-depressant medication was not

working, that she was in need of treatment, and that she had an

appointment for treatment the following day.   Even if Greg’s and

Greer’s allegations about Lee were not wholly accurate in

retrospect, that is not enough to defeat Thompson’s entitlement

to qualified immunity.   “‘The qualified immunity standard gives

ample room for mistaken judgments by protecting all but the


                                11
plainly incompetent or those who knowingly violate the law.’”

Mangieri, 29 F.3d at 1017 (quoting Hunter v. Bryant, 502 U.S.
224, 229 (1991)) (further internal quotation marks omitted).

Accordingly, the district court did not err in concluding that

Thompson is entitled to qualified immunity.

                         IV.   CONCLUSION

     For the foregoing reasons, we AFFIRM the judgment of the

district court.




                                12